Case 1:19-cv-08530-VM Document 26 Filed 03/30/20 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42"¢ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40 Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile: (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,
Plaintiff

V.

AIR_JORDAN2, et al., CIVIL ACTION No.
Defendants 19-ev-8530 (VM)

 

 
Case 1:19-cv-08530-VM Document 26 Filed 03/30/20 Page 2 of 2

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC (“Off-White” or “Plaintiff’), by their undersigned attorneys, hereby

give notice of dismissal of all claims against Defendants fozhewo and Zwfs5555 in the above-

captioned action, with prejudice, and with each party to bear its own attorneys’ fees, costs and

expenses.

Dated: March 10, 2020

It is so ORDERED.

Signed at New York, NY on

Respectfully submitted,

EPSTEIN DRANGEL LLP

BY: /s/ Brieanne Scully
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Off-White LLC

 
